UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2006 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-17746 Safe Technologies International, Inc. (Exact name of small business issuer as specified in its charter) Delaware 22-2824492 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 1200 N Federal Highway, Suite 200, Boca Raton, FL 33432 (Address of principal executive offices) (866) 297-5070 (Issuer's telephone number) (Former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 275,275,128 shares as of November 9, Transitional Small Business Disclosure Format (Check one): Yeso No x Explanatory Note: Our Quarterly Report on Form 10Q for the quarter ended June 30, 2006, erroneously reported the Company to be a shell company, as defined in Rule 12b-2 of the Securities Exchange Act.This error was repeated in each of our subsequent filings on Form 10Q.Therefore, we are amending each of our erroneous filings to indicate that the Company is not, and was not, a shell company. ITEM 6. EXHIBITS. 31.1Certification of principal executive officer 31.2Certification of principal financial officer 32Section 1350 Certification SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Safe Technologies International, Inc. (Registrant) Date: November 23, 2009 By: /s/Christopher L. Kolb Christopher L. Kolb, President
